Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 07/05/2022 is duly acknowledged.
Claims 1-23 were originally presented. 
Claims 6 and 7 were previously canceled by applicants.
Claim 4 has now been canceled by applicant’s current claim amendment.
Claims 24-31 have been newly presented for examination.
Claims 1-3, 5, 8-23 (as currently amended), and newly added claims 24-31 are currently pending in this application. 
Claims 1-3, 5 and 8-31, as currently amended/presented have been examined on their merits as they pertain to an in vivo treatment method that relates to platelet deficiency-related disorders in an organism, including during platelet transfusion, thrombocytopenia, or platelet deficiency during hematopoietic stem cell transplantation (i.e. rejoined species; see previous office action dated 04/05/2022, page 2). 
Priority
	This application has been filed as a DIV of 15/308,221 (filed on 11/01/2016, now a US patent 10,538,738), which claims ultimate priority from a US provisional application 62/000,109 filed on 05/19/2014.
Improper Claim Amendments
NOTE: Regarding cancellation of claim 4, it is noted that applicants have retained the subject matter recitation of the canceled claim, which is improper claim amendment. Applicants are advised, in future, to omit the recitation of any canceled claim (as done for canceled claims 6 and 7, for instance) in order to avoid potential ambiguity during examination process.
Claim Rejections - 35 USC § 112-b - Withdrawn
	In view of current amendments to claims, the 112-b rejections as previously made by the examiner, have been withdrawn.  
However, new grounds of claim objections/ rejection have been made over amended and newly presented claims for applicant’s considerations, as discussed below:
Claim Objections- New
1.	Claim 1 (as currently amended) is objected to because of the following informalities:  Claim 1, in method step a) line 2 recites limitations “wherein said cultured cells generates at least one…”, which should be amended to recite “wherein said cultured cells generate[[s]] at least one…”, in order for clarity of the recitation. Appropriate correction is required.
Claim 1, in method step a) line 5 recites limitations “wherein said particles comprise…”, which should be amended to recite “wherein said unmodified particles comprise…”, to clarify the process.  Appropriate correction is required.
Claim 1, method step c) line 2 recites limitations “to generate a modified particle with native cellular content”, which should be amended to recite “to generate a modified particle comprising said additional native cellular content from the cultured cells”, in order to clarify the process as claimed.
Claim 1, in method step d) line 1 recites limitations “providing said particles and said modified particles…”, which should be amended to recite “providing said unmodified particles and said modified particles…” to clarify the process. A similar correction in the next wherein clause (for step d)) should be made to recite “wherein said unmodified particles and modified particles transfer said native cellular contents to a target cell in said organism” .  Appropriate correction is required.
Similar grammatical/typographical corrections in instant claim 2 (as currently amended) is also required. For instance, step a), line 1, recites “generating a cultured cells…”, which should be amended to recite “generating [[a]] cultured cells…”, instead.  Appropriate correction is required.
2.	Claim 8 (as currently amended) is objected to because of the following informalities:  	Claim 8 recites limitations “wherein said modified and unmodified particles are used to treat thrombocytopenias”, which should be amended to recite “wherein said modified and unmodified particles are [[used]] infused in said organism to treat thrombocytopenia[[s]]”.  Appropriate correction is required.
3.	Claims 24 and 25 (as newly presented) are objected to because of the following informalities: claims 24 and 25 recite the following:
 “24. (New) The method of claim 1, wherein said modified and unmodified particles are provided as a supplement to hematopoietic stem cell transplantations.”  
“25. (New) The method of claim 1, wherein said modified and unmodified particles are used for platelet transfusions.”

Applicants are advised to amend claims to recite “wherein said modified and unmodified particles are provided as a supplement to hematopoietic stem cell transplantation[[s]] in said organism”, and “wherein said modified and unmodified particles are used for platelet transfusion[[s]] in said organism”, for clarity of the treatment process as claimed.  Appropriate correction is required.
4.	Claim 28 (as newly presented) is objected to because of the following informalities: Claim 28 recites the limitations “wherein said target cell is selected from the group of hematopoietic stem cells and progenitor cells”, wherein applicants appear to recite components as Markush group (i.e. in the format of “selected from the group consisting of A, B, and C”). Applicants are advised to amend claim 28 to recite “wherein said target cell is selected from the group consisting of hematopoietic stem cells and progenitor cells”. Appropriate correction is required.
NOTE: in general, applicants are advised to avoid limitations with letter defining plurality in parentheses, for instance “cellular content(s)”, and recite claimed method steps with reasonable specificity, and free of ambiguities. Such claim amendments would be appreciated by the examiner, and would also help prosecution forward by providing clarity to the steps required in the treatment processes as claimed.
Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 10 (as currently amended) recites the limitation "said exogenous native cellular contents(s)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 directly depends from instantly amended claim 1 that does not provide a reasonable basis for the term "an exogenous native cellular contents(s)" (although, claim 1 does recite limitations of “loading…additional native cellular content(s)”), and therefore applicants are advised to amend claim 10 appropriately. Appropriate correction is required.
2.	Claims 11 and 12 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 (depends from claim 10) recites the limitations “further comprising loading said particles with said cellular content(s) by a transfection method”, wherein it is unclear as to which specific particles (modified or unmodified, or a mix of both modified and unmodified particles, for instance) are being referred to, in order to load by the “transfection method”, as claimed. Metes and bounds of the claimed process does not appear to be properly defined. 
Since, instant claim 12 (directly depends from claim 11) as presented does not clarify this point, it is also rejected as being indefinite for the same reason as discussed above.  Appropriate correction and/or explanation is required.
3.	Claims 13-16 (as amended) recite limitations "the endogenous RNA" (claim 13), “the endogenous DNA” (claim 14), “the endogenous protein” (claim 15), and “the endogenous lipid” (claim 16) .  There is insufficient antecedent basis for the limitations in the respective claims.  Claims 13-16, each directly depend from independent claim 1, which recites limitations in step a), “said particles comprise a cellular content(s) that are endogenous to said cultured cells”.  However, that recitation does not specifically require "an endogenous” RNA, DNA, protein, or lipid as “cellular content(s)” of the generated “unmodified particles” per se, as currently required by claims 13-16.  Appropriate correction is required.
4.	Claims 17-19 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites as follows:

    PNG
    media_image1.png
    121
    687
    media_image1.png
    Greyscale

Claim 17 directly depends from independent claim 2 (as currently amended), which requires step d) as follows:

    PNG
    media_image2.png
    88
    667
    media_image2.png
    Greyscale

It is clear from the recitation of claim 2 that the treatment comprises a step of “administering” modified particles with “exogenous content” to “an organism in need of gene therapy” (it is noted that the term “gene therapy” has not been specifically defined by applicants in the parent disclosure of record, 15/308,221), which to a person of ordinary skill in the art would mean administering modified particles that comprise nucleic acids (i.e. RNA, DNA, or modifications thereof) in general, and not cellular components recited in instant claim 17 (see components such as proteins, lipids, phospholipids, non-protein morphogens, non-biological materials, organic molecules, non-organic molecules, synthetic drugs or natural drugs) that do not comprise nucleic acids per se.  The disclosure of record does not provide such specific guidance as to how administering proteins, lipids, or other exogenous cellular components (that do not comprise nucleic acids) provide “gene therapy” in an organism in need thereof. Therefore, metes and bounds of the claimed treatment process does not appear to be properly defined.
Claims 18 and 19 that directly depend from claim 17, do not specifically obviate and/or correct this ambiguity, and therefore they are also rejected as being indefinite for the same reasons, as discussed above. Appropriate correction is required.
Additionally, in claim 17, the recitation of the Markush group of “wherein said exogenous cellular content(s) is selected from the group consisting of RNA, DNA, proteins, lipids, phospholipids, non-protein morphogens, non-biological materials, organic molecules, non-organic molecules, synthetic drugs or natural drugs”, is ambiguous as it is unclear as to which components is alternative/optional in the group as currently presented. Applicants are advised to amend claim to recite “wherein said exogenous cellular content(s) is selected from the group consisting of RNA, DNA, proteins, lipids, phospholipids, non-protein morphogens, non-biological materials, organic molecules, non-organic molecules, synthetic drugs [[or]] , and natural drugs” in order to represent proper Markush group language.
5.	Claims 20-23 (as amended) recite limitations "the endogenous RNA" (claim 20), “the endogenous DNA” (claim 21), “the endogenous protein” (claim 22), and “the endogenous lipid” (claim 23).  There is insufficient antecedent basis for the limitations in the respective claims.  Claims 20-23, each directly depend from independent claim 2, which recites limitations in step a), “wherein said particles comprise a cellular content(s) that are endogenous to said cultured cells”.  However, such recitation does not specifically require "an endogenous” RNA, DNA, protein, or lipid as “cellular content(s)” of the generated “particles” per se, as currently required by claims 20-23.  Appropriate correction is required.
6.	Claim 27 (as newly presented) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites the following:
“27. (New) The method of claim 2, wherein said modified particles are used to deliver exogenous cellular content to target cells of organism for delivering therapeutic drugs for disease treatment, such as for cancer chemotherapy, to said target cells of said organism.”

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “therapeutic drugs for disease treatment”, and the claim also recites “cancer chemotherapy” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Additionally, the recitation of term “such as” (i.e. for example) renders the claimed process indefinite as it is not clear if the limitations following said term are only exemplary to the broader limitations of “disease treatment” presented in the claim, and are not part of the claimed process (see also guidance in MPEP 2173.05(d)).  Appropriate correction is required.
Also, since claim 2 requires treatment of the “organism in need of gene therapy” (see method step d) in claim 2, as currently amended), it is unclear as to how the process of administering “modified particles” for gene therapy relate to “cancer chemotherapy” per se. The parent disclosure of record (application 15/308221; specification, pages 38-40, in particular) does not appear to provide such guidance for the process as claimed. Therefore, the metes and bounds of the claimed process does not appear to be properly defined. Appropriate correction is required.
7.	Claim 31 (as newly presented) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 31 recites the following:
“31. (New) The method of claim 1, further comprising generating particles with a physicochemical stress.”

Claim 31 as newly recited depends directly from independent claim 1, which recites limitations of “unmodified particles” (step a)), “modified particles” (step c)), and therefore, it is not clear as to what exactly is being referred by the recitation of claim 31 (i.e. at which step of the process ?). The metes and bounds of the claimed process is therefore not properly defined. 
Also, if it refers to generating “unmodified particles”, instant claim 1 in step a) already requires generation of “unmodified particles” from cultured “megakaryocytes and immature megakaryocyte cells”, and therefore it is confusing as to why a further step for generating particles “with a physicochemical stress” is required. Appropriate correction and/or explanation is required. 
Claim Rejections - 35 USC § 112 – WD - Made/Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3, 5 and 8-31 (as currently amended) are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Claim 1 (as currently amended) is directed to “An in vivo method for treating an organism 
a-) generating a cultured cell(s) selected from the group consisting of cultured megakaryocytes and immature megakaryocyte cells, wherein said cultured cells generates at least one unmodified particle, wherein said unmodified particle is selected from the group consisting of megakaryocyte microparticles and megakaryocyte extracellular vesicles, wherein said particles comprise a cellular content(s) that are endogenous to said cultured cells; 

b) collecting said unmodified particle(s) from a supernatant of the cultured cells; and 
c) loading said unmodified particles with additional native cellular content(s) of said cultured cells to generate a modified particle with native cellular content; ; 
d) providing said particles and said modified particles via intravenous infusion to an organism in need of platelets, wherein said particles and modified particles transfer said cellular contents to a target cell in said organism.”

Claim 2 (as currently amended) is directed to “An in vivo method for treating an organism comprising administering to the said organism particles for gene therapy and cell therapy comprising: 
a-) generating a cultured cells selected from the group consisting of cultured megakaryocytes and immature megakaryocyte cells, wherein said cultured cells generates at least one particle, wherein said particle is selected from the group consisting of 2 Docket: 359-P0002D1megakaryocyte microparticles and megakaryocyte extracellular vesicles, wherein said particles comprise a cellular content(s) that are endogenous to said cultured cells; 
b-) collecting said particles from a supernatant of the cultured cells; 
c-) loading said particles with an exogenous cellular content(s) to create a modified particle with exogenous content; and 
d) administering said modified particle with exogenous content via intravenous infusion to an organism in need of gene therapy to modify a target cell in said organism targeted by said modified particles.”
See also limitations of dependent claims 3, 5, 8-23 and newly recited claims 24-31, as currently amended/presented by applicants (see also 112-b rejections discussed above).

Instant claims (see amended claims 1 and 2, in particular) have been interpreted as a method of treating an organism having platelet deficiency-related disorders such as thrombocytopenia (taken as a subject in need of platelet cell therapy) by administering intravenously (via infusion) particles (generated from cultured megakaryocytes as recited in instant claims 1 and 2) that have been generated and loaded in vitro with “native” or “exogenous” cellular contents of cultured megakaryocytes or immature megakaryocyte cells (using the method steps a)-c) of instant claims 1 and 2) under in vitro conditions per disclosure of record (see parent disclosure of 15/308,221; Example 1, in particular; and generic disclosure in Summary of the invention on page 7, for instance) that are intended to “transfer” or “modify a target cell” in the treated organism in need (see method step d) in instantly amended claims 1 and 2, in particular).
It is to be noted that the BRI of the claimed invention as currently presented in instant claims 1 and 2 is not limited to any particular platelet-deficiency related disorder and/or condition per se.  The claimed method of treatment requires the transfer of “unmodified” and/or “modified” particles for platelet function to any target cells in vivo, which may encompass any and all types of target cells in an organism (it is to be noted that the term “target cell” has not been specifically defined by applicants in the parent disclosure of record; see generic disclosure in parent specification, pages 4-5, in particular) including from any species, be it mammalian, non-mammalian, bacterial, yeast, etc., as a “target cell” present in the treated organism.  
It is to be noted that the disclosure regarding treating a patient in need, or a patient having platelet deficiency-related disorders such as thrombocytopenia or thrombotic deficiency using administration (via intravenous infusions to patient’s circulation) of such in vitro generated and loaded particles (i.e. “unmodified” or “modified” particles obtained from cultured megakaryocytes or immature megakaryocyte cells in vitro) for in vivo platelet function and/or intended cell therapy, as provided by applicants on record is mainly conceptual (see parent specification 15/308,221, pages 38-39, section “Best mode for carrying out the invention”, points 5-6, and Schematic Figure 24, in particular). The conceptual disclosure pertaining to instant claims is disclosed in the specification of record (per specification 15/308,221, page 39)  as follows:

    PNG
    media_image3.png
    142
    782
    media_image3.png
    Greyscale

No real examples of such loaded, “modified” particles for platelet function have been disclosed and/or demonstrated by applicants by administering intravenously and/or treating any specific platelet deficiency-related disorder such as thrombotic disorder (or for that matter a patient having thrombocytopenia) in a patient in need of such cell therapy.  The disclosure provided by applicants in the context of the process relates mainly to the shear stress-induced (i.e. using biomechanical stress) generation of megakaryocytic microparticles (MkMPs) that have been shown to affect the differentiation of specific target cells such as hematopoietic stem and progenitor stem cells (HSPCs) in co-culture conditions (see Example 6 on page 25, and figures 9, 12, for instance) under serum-free and TPO-free conditions (TPO, thrombopoietin) ex vivo.  There appears to be no disclosure (and/or demonstration) of using any other type of cells (as “target cell”, including such as other mammalian or non-mammalian cells in an organism in need) in co-culture in order to effectuate the “transfer” or modification of a target cell in the treated organism, which would be needed for in vivo therapeutic effectiveness of the claimed treatment method as recited in instant claims 1 and 2.  In fact, applicant’s own disclosure of record provides the evidence/data that such effects of microparticles on “target cells” appear to be rather “target-specific” (see parent specification 15/308,221, page 4, last paragraph, for instance), and that “MkMPs could not trans-differentiate human granulocytes, MSCs and HUVECs into Mk cells” (see Example 10 on pages 29-30, and entire disclosure therein) under the same conditions that was able to produce effective differentiation of HSPCs into megakaryocytes (i.e. the source of additional particles for platelet function) in vitro. The disclosure explicitly states that “(T)hese novel findings support our claim for the exquisite specificity of MkMP to ONLY target HSPCs and no other related cells like HUVECs, MSCs, or granulocytes…” (see parent specification, page 30, lines 3-6, in particular). 
In addition, the prior art does not disclose treatment method for treating such platelet deficiency-related disorders including thrombocytopenia, or other thrombotic disorders in an organism or patient in need of such cell therapy, by administering (or intravenously infusing) microparticles generated (using physicochemical stress, for instance) from megakaryocytes in culture that are loaded with “native” or “exogenous” cellular contents” ex vivo, in order to transfer the particle content(s) to a target cell in an organism, and in turn effectuate the modification of any type of “target cells” in vivo, and/or to produce additional particles or platelets upon said administration, as intended for the treatment of an organisms in need thereof (taken as treatments via platelet cell therapy) as currently required by the instant claims.  In brief, the prior art lacks sufficient guidance with regards to the method of treatment of platelet deficiency-related disorders (such as thrombocytopenia or a thrombotic disorders with platelet deficiency) in an organism in need thereof, by administering particles that have been generated and loaded (i.e. modified) with native or exogenous cellular contents, as currently recited in instant claims 1 and 2, in order to practice the process to the full scope as currently claimed. Therefore, applicants do not appear to be in possession of the entire scope of the treatment method as currently claimed.  
The current disclosure is sorely lacking for such examples of in vivo cell therapy treatments in an organism suffering from platelet deficiency-related disorders (including platelet deficiency such as during platelet transfusion, various types of thrombocytopenia, or after HPSC transplantations, or after cancer chemotherapy, etc.), and therefore, appropriate correction is required.
NOTE:  In order to obviate the 112 rejections of record, applicants are advised to amend claims as discussed above, and further appropriately amend claims 1 and 2 commensurate in scope with the showing of record (albeit without introducing new matter situation) that are pertinent to the method steps for treating platelet deficiency-related disorders such as thrombocytopenia, or thrombotic disorders related to platelet deficiency in patients in need thereof, in order to further the prosecution of this case.
Response to Applicant’s Arguments
Applicant’s arguments filed on 07/05/2022 with respect to claim(s) as currently amended/presented have been considered but are moot because of the new ground of objections/rejections made in this office action, as discussed above.  However, for the record, applicant’s main arguments have been responded to hereinafter as follows:
Regarding the 112-first WD rejection of record, applicants argument related to “target cells” in the organism, that “(A)pplicant asserts that stated above "target specific", target specificity is key here. We are only interested in targeting Hematopoietic Stem and Progenitor cells (HSPCs) to enable de novo platelet biogenesis and deliver synthetic cargo (loaded to MkMPs) to HSPCs” (see applicant’s remarks, page 15), which is duly noted and fully considered.  However, applicants are advised that instant claims 1 and 2, as currently presented, do not limit to such “target cells” as “Hematopoietic Stem and Progenitor cells (HSPCs)” in the treated organism in need of such cell therapy.  Applicant’s assertion “…that the present invention is precisely the first disclosed application of infusing MkMPs to either treat thrombocytopenia or to deliver synthetic cargo (loaded onto MkMPs) specifically for HSPCs. Applicant discloses that such microparticles are infused intravenously to patients like any and all types of particles or cells infused into patients in the well-developed art of Transfusion Medicine….The art of transfusing red cells and platelets is well known and the most widely practiced one worldwide. Furthermore, and significantly, clinical applications and the associated detailed protocols for using extracellular vesicles (EVs) (but NOT MkMPs or Mk EVs) have been well known to those skilled in the art…” (see remarks, page 15-16), are duly noted and considered. However, it is noteworthy that applicants have failed to disclose and/or demonstrate any such in vivo effects on the specific “target cell” modifications (such as HSPCs in patients) in an organism that has been administered therapeutically effective amounts of such “unmodified” and/or “modified” particles that are loaded with “native” and/or “exogenous” cellular content(s) (“exogenous” cellular contents that may comprise any type of RNA, DNA, lipids, proteins, non-biological materials, organic molecules, non-organic molecules, natural or synthetic drugs, etc.), as currently required by the treatment methods as claimed. The art of transfusing particles/vesicles as argued by applicants may be known. However, the specific transfusion and its correlation with therapeutically effective treatment of patients in need, especially by modifying specific target cells in said organism, requires reasonable evidence and/or data on record to be probative of such generic arguments. It is noted to applicants that the scope of the claims as presented (see instant claims 1 and 2, in particular) is not limited to a specific “target cell”, nor it is limited to any specific “modified particle” comprising specific “exogenous” cellular content(s), or to a specific platelet deficiency-related disorder per se (see instant claim 2, for instance), and therefore, in the absence of evidence and/or reasonable in vivo data on record, applicants do not appear to be in possession of the entire scope of the claimed treatment processes involving such cell therapy as currently presented.  
Thus, at least for the reasons discussed above, the 112-first, written description rejection of record has been properly made and/or maintained over currently amended/newly presented claims of record.
Conclusion
No claims are currently allowed.
Pertinent Prior Art: 
1.	Bruno et al. (US 2012/0321723 A1; previously cited by examiner)- “Microvesicles (MVS) derived from adult stem cells for use in the therapeutic treatment of a tumor disease” (disclose generation of microvesicles, or microparticles derived from adult stem cells such as human bone marrow, mesenchymal stem cells, and their use in therapeutic treatment of tumors along with other cytostatic agents, wherein the RNase-pretreated MVS were found to be less effective in inducing tumor cell death via apoptosis; see Abstract, [0074], [0081], entire section 2.6 on page 8, and claims 21, 27-30, for instance). 
2. 	Baruch et al. (US 2012/0014933 A1; previously cited by examiner) – “Method for producing platelets” (disclose a method for producing platelets from mature megakaryocytes in culture ex vivo by subjecting suspension of mature megakaryocytes to a flow having a minimal shear rate of 600 s-1 on a solid phase coated with Von Willebrand factor, wherein the platelets produced are useful for transfusion and/or treatment of decreased platelet count disorders including thrombocytopenia and thrombocytopathy in a subject in need thereof. However, they do not disclose loading of particles for platelet function with native cellular contents for use in treatment of low platelet disorders; see abstract, [0017], [0040]-[0042], [0097]-[0099], and summary of the invention on page 1, and claims).
3.	Jy et al. (US 2008/0069807 A1; previously cited by examiner)- “Cell-derived microparticles as hemostatic agents for control of hemorrhage and treatment of bleeding disorders” (disclose compositions comprising membrane-derived and synthetic microparticles, MPs that induce platelet aggregation and are useful for treating bleeding disorders, particularly those involving platelet dysfunction, wherein MPs include platelet-derived microparticles and synthetic microparticles that can be useful in treating disorders such as thrombocytopenia caused by chemotherapy, etc.; see Abstract, entire Summary of the invention on page 2, and claims 1-5, for instance).
4. 	Dunois-Larde et al. (2009; NPL cited in applicant’s IDS dated 12/11/2019, NPL citation No. 1)- “Exposure of human megakaryocytes to high shear rates accelerates platelet production”, Blood, 2009, vol. 114, no. 9, pages 1875-1883 (using real time video microscopy, disclose dramatic cellular modifications in megakaryocytes followed the exposure to high shear rates, about 30 to 50 % adherent cells were converted into proplatelets and released platelets within 20 minutes, contrary to static conditions that required several hours, often without platelet release; see abstract on page 1875, in particular).
5.	Ratajczak et al. (2006; previously cited by examiner) – “Embryonic stem cell-derived microvesicles reprogram hematopoietic progenitors: evidence for horizontal transfer of mRNA and protein delivery”, Leukemia, 2006, vol. 20, no. 5, pages 847–856 (disclose the fact that as cells are known to communicate via secreted growth factors, cytokines, adhesion molecules, and small molecules such as nucleotides, lipids, etc., i.e. epigenetic changes, the circular membrane fragments called microvesicles (MV) also play an important but underappreciated role in cell to cell communications, and using embryonic stem, ES cells they demonstrate that membrane vesicles are released from the surface of activated cells exert pleiotropic effects on surrounding cells, including adult stem cells in co-culture and can induce self-renewal and expansion, and that an RNase treatment of such membrane vesicles abrogates such horizontal transfer effects on hematopoietic progenitor cells (HPCs) used as a model; see abstract and introduction on page 847; page 855, left column, 2nd paragraph; and figure 6, for instance; and also see cited references therein # 5, 6, 11-12, 13 and 23, in particular). 
6. 	Qasba et al. (US 2001/0005591 A1; cited in applicant’s IDS dated 12/11/2019)- “Production of megakaryocytes by the use of human mesenchymal stem cells” (disclose that human mesenchymal stem cells (MSCs), in co-culture with hematopoietic progenitor cells (HSPCs) are capable of driving the process of megakaryocytopoiesis in vitro to produce megakaryocytes and platelets, which can be achieved with or without addition of exogenous cytokines or maturation factors such as thrombopoietin (TPO), and wherein in the presence of MSCs in co-culture, the transduced cells carry new genetic materials and express gene products that can be used to modulate blood disorders, including during transfusions, stem cell transplantation, or post-chemotherapy support. However, they do not disclose bio-mechanical shear stress-induced production of particles in vitro, and further loading of said particles with native cellular contents for such applications; see Abstract, entire “Summary of the Invention” on page 1, [0043]-[0046], [0057], and claims, in particular).
Conclusion
NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657